ICJ_094_LandMaritimeBoundary_CMR_NGA_1996-03-15_ORD_01_NA_04_FR.txt. 30

DECLARATION DE M. KOROMA
[Traduction]

Jai voté en faveur de l’ordonnance mais il est, pour moi, bien entendu
que celle-ci ne préjuge pas les questions dont la Cour est saisie mais
qu'elle a pour objet, en conformité avec les dispositions de l’article 41 du
Statut, de sauvegarder les droits de chacune des Parties en attendant
l'arrêt définitif de la Cour. L'article 41 donne à la Cour le pouvoir d’indi-
quer, si elle estime que les circonstances l’exigent, quelles mesures conser-
vatoires du droit de chacun doivent être prises à titre provisoire.

D’après les éléments dont la Cour dispose, y compris les plaidoiries des
Parties, celles-ci ont toutes deux reconnu qu’un incident faisant intervenir
les forces armées des deux Etats s’est produit dans la presqu'île de
Bakassi le 3 février 1996 et que cet incident a causé des souffrances, des
pertes en vies humaines — tant militaires que civiles —, des blessés et des
disparus, ainsi que des dommages matériels importants.

La Cour, tout en s'étant estimée prima facie compétente, n’est pas en
mesure de se prononcer sur les versions contradictoires de l’incident qui
aurait eu lieu le 3 février. Toutefois, sur la base des éléments dont la Cour
dispose, j'estime, tout bien pesé, que le risque d’un nouvel engagement
militaire entraînant des dommages irréparables aux droits de chacune des
Parties, y compris de nouvelles pertes en vies humaines, constitue à lui
seul une raison suffisante pour que la Cour accepte de rendre l’ordon-
nance demandée.

Il faut espérer qu’en attendant la décision de la Cour cette ordonnance
dissuadera chacune des Parties de prendre la moindre mesure qui pour-
rait entraîner des dommages irréparables pour les millions de ressortis-
sants de chacune des Parties qui résident sur le territoire de l’autre Partie,
qu’elle contribuera à réduire la tension entre les deux Etats et rétablira les
relations fraternelles qui ont toujours existé entre les deux pays. —

Enfin, je tiens a souligner une fois de plus que j’ai voté en faveur de
Pordonnance étant bien entendu qu'elle ne préjuge pas les questions dont
la Cour est saisie.

(Signé) Abdul G. Koroma.

21
